Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
2.       Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-27 are pending in this application. 



           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



                                            Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.     Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Palinginis et al. (hereinafter Palinginis, US 2019/0156357) in view of Joseph et al. (hereinafter Joseph, US 2020/0184494).
           Regarding to claim 1, Palinginis discloses a computer-implemented method comprising:
           receiving, by a segmentation engine, data associated with each item of a plurality of items, each item associated with one or more attributes (para [0007], receiving data for the plurality of items may comprise receiving a sales vector for the plurality of items over a defined period of time and receiving a matrix of item features for the plurality of items over the defined period of time. Differentiating the first set of items from the second set of items based on the data may comprise using a decentralized model to calculate weighted mean average percentage error values for the plurality of items at item-level as the prediction accuracy metric; para [0039], At 104, the computer system may determine data for the plurality of items from a database, third-party server, or other computing device. In some embodiments, the plurality of SKUs received may be defined by the proposed promotion in 102. For example, the proposed promotion may identify a department, product, range of SKUs, and/or other groupings selected using a product hierarchy, semantic analysis, or some other method of grouping SKUs relevant to the analysis of the promotion);
           engineering, by the segmentation engine, features associated with one or more signals, the one or more signals comprising either: i) one or more internal signals associated with the data; or ii) one or more internal signals associated with the data and one or more external signals (para [0040], At 106, a computer modeling engine, such as clustering analysis engine 640 in FIG. 6, may differentiate items with good data from those with bad data. For example, a decentralized model may be used to calculate MAPE values for each SKU being analyzed and each SKU may be categorized as good or bad in comparison to a prediction accuracy threshold. This categorization may allow the SKUs to be separated into one or more sets of good SKUs and bad SKUs; para [0054], all the SKUs may be clustered into different groups. Based on the SKU attributes (e.g., velocity: the sales last quarter per promo SKU, functionality, online classification index, color, brand, production cost) in the dataset, the system may choose any existing clustering method such as K-means, agglomerative clustering, or DBSCAN to create clusters. Alternatively, the system can even directly cluster the SKUs based solely on their attributes);
           selecting, by the segmentation engine, a set of the engineered features (para [0041], At 108, the computer modeling engine may generate a model for the first set of items, such as the set of good SKUs, as further described below. The good SKUs may use a model that excludes cross-cluster effects with bad SKUs or removes other factors that may reduce accuracy based on the bad SKUs. The model generated for good SKUs may use a blended combination of hierarchical and decentralized models to increase the accuracy of the model over prior methods using only hierarchical models or only decentralized models);
           selecting, by the segmentation engine, a segmentation of the plurality of items based on one or more cluster-based metrics (para [0011], The clustering analysis engine differentiates a first set of items of the plurality of items from a second set of items of the plurality of items based on the data. The first set of items has good data and the second set of items has bad data. Good data is indicated by a prediction accuracy metric of the good data being below a threshold. Bad data is indicated by the prediction accuracy metric of the bad data being above the threshold. The clustering analysis engine generates a first model for predicted demand levels of the first set of items. The first model excludes cross-cluster effects with the second set of items. The clustering analysis engine generates a second model for predicted demand levels of the second set of items. The second model includes a residual correction. The clustering analysis engine fits at least one cluster-level regression model to estimate model coefficients associated with the first model and the second model. The clustering analysis engine generates a predicted demand of a particular item of the plurality of items based on the at least one cluster-level regression model and at least one of the first model and the second model);
           visualizing, by a visual user interface, the segmentation of the plurality of items (para [0109], Profitability factors module 676 may use the blended model (good item or bad item) for a particular item or group of items in a proposed promotion to calculate and visualize one or more profitability factors related to the predicted demand values. For example, defined factors within the model being used may correlate to specific profitability factors, such as baseline, uplift, discount, vendor fund, cannibalization, pull forward, halo effect, and total incremental value, among others. In some embodiments, a graphical user interface for visualizing and navigating one or more profitability factors for a proposed promotion may be provided, such as promotion analysis display 530 in FIG. 5B); and 
            amending, by a user via the visual interface, one or more segments within the segmentation (para [0013], the clustering analysis engine may generate the first model by selectively removing at least one term that includes cross cluster effects and fitting at least one item-level correction model for the first set of items. The clustering analysis engine may generate the second model by fitting at least one item-level correction model for the second set of items. The at least one item-level correction model may include in-cluster features).
            Palinginis does disclose, however, Joseph discloses: 
            training, by the segmentation engine, a plurality of cluster-based machine learning models on the set of the engineered features (para [0034], Each compute server 108 in the compute cluster 110 is shown to include multiple different machine learning algorithms 103 and corresponding multiple different machine learning models 105. As used herein the term “a machine learning model” at least includes (1) a machine learning algorithm, (2) its set of corresponding parameters, and (3) the input dataset the machine learning algorithm was trained on. A model 105 may be generated using a dataset to train the model. In one embodiment, the parameters for the machine learning model may initially comprise a set of undefined parameters (not shown) used by the algorithm, which can be adapted to receive parameters values when a training dataset is applied to train the model to provide the values for the parameters. During training of a model using a dataset, the training data comprises at least a subset of a dataset. In one embodiment, for example, the dataset may be divided into a training set of data and a validation set of data, with the training set usually being larger than the validation set. For example the training data may comprise 60 percent of the dataset while the validation part of the dataset may be used to run the model once the model is trained on the training dataset);
            wherein amending comprises: retraining the plurality of the plurality of cluster-based machine learning models (para [0043], The observer unit 325 can be configured to continually monitor the incoming data updates 316 to the datasets 322 and to adjust the system 300 to utilize a machine learning model that is optimized for forecasting demand for each unique dataset 322. After the first instance where the model 330 is fully trained and busy processing data updates 316 for each dataset 322, the observer unit 325 can begin to evaluate the sufficiency of the results of the demand forecasts output by the selected trained model 330… The observer 325 can compare the demand forecasts output by the model 330 against the actual historical data once it is received to determine how accurate the demand forecast results were, and to adjust the machine learning model/algorithm in response thereto as appropriate. The observer unit 325 communicates with the model (re-)training component 111 via connection 328 to train/retrain the selected model 330 whenever the accuracy of the demand forecasts output by the model 330 falls to a specified level or threshold (or when the demand forecast satisfies some other user-configurable criteria). The level at which the tripping point is triggered can be configurable by users; para [0044], If the observer unit 325 determines that the currently selected model 330 needs to be trained/retrained, it can send a signal to the model (re-)training unit 111 via 328 and the currently selected model can thereafter be trained/retrained using a training data to obtain better results from the selected machine learning model 1-n). 
             Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Palinginis’s to incorporate the features taught by Joseph above, by training/re-training the plurality of cluster-based machine learning models, for the purpose of providing better results and more accurate in demand forecasting for a plurality of items.  Since Palinginis teaches generating predicted demand using cluster machine learning model, Joseph teaches training/re-training a plurality of cluster machine learning models for forecasting demand, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Palinginis and Joseph would have yield predictable results in generating predicted demand for a plurality of items.
           Regarding to claim 3, Palinginis discloses the computer-implemented method for segmentation of claim 1, wherein engineering features comprises: 
           fusing, by the segmentation engine, data associated with the one or more signals, the fusing based on meta-data of each of the one or more signals (para [0033], computing systems, methods, user interfaces, data, and other aspects that determine and implement clustering-based demand forecasting algorithms. Some implementations of the technologies may consider, at a department level (e.g., electronics, laptops, office products, etc.), or other division, a class of SKUs, fix certain parameters at certain hierarchies, and interpret other signals at lower hierarchies. The technologies may differentiate SKUs with sufficient or good data from those with insufficient or bad data. A model may then be refitted to match the signals from the SKUs with good data and apply them to the SKUs with bad data while keeping the models for the SKUs with good data intact); and
          generating, by the segmentation engine, a plurality of features based on one or more valid combinations that match an input a transformation, the transformation forming part of a library of transformations (para [0087], graphical user interface 500 includes a parameter input screen 510 configured to enable the user to define promotion parameters the user would like to model. For example, parameter input screen 510 may include a plurality of parameters for defining a data set (such as sales data related to the SKUs of a particular department), target product (by SKU, description, or some other unique identifier), and terms of the proposed promotion. In some embodiments, some or all of these parameters may be selected automatically by the computer system in response to a trigger for modeling the promotion and the user may review and modify the parameters as appropriate).
           Regarding to claim 4, Palinginis discloses the computer-implemented method for segmentation of claim 3, further comprising:
           fusing, by the segmentation engine, data associated with the one or more signals to produce a plurality of fused data sets (para [0069], in some cases of the present embodiment, the forecasting module 122 can pool historical data together associated with additional subjects having related ancestors to the subject. Such additional pooling can be used to supplement and increase the accuracy of machine learning models based on the historical data associated with the subject);
          generating, by the segmentation engine, a plurality of features for each fused data set (para [0070], the forecasting module 122 generates a forecast for the subject based on the historical data and parameters for each of the trained machine learning models);
           selecting, by the segmentation engine, a set of features for each fused data set, thereby generating a plurality of sets of selected features (para [0071], the forecasting module 122 combines the outputs from the trained machine learning models, to generate an ensemble of models; for example, using statistical measures such as a median value or mean value);
           consuming, by each of at least one cluster-based machine learning models the plurality of sets of selected features (para [0009], generating the first model may comprises using a decentralized model to calculate prediction accuracy metric values for the plurality of items at item-level. Fitting at least one cluster-level regression model may comprises selectively removing at least one term that includes cross cluster effects. Generating the second model may include fitting at least one item-level correction model for the second set of items, wherein the at least one item-level correction model includes in-cluster features);
           generating, by each of the cluster-based machine learning models, a respective segmentations corresponding to each set of selected features (para [0008], generating the first model may comprise selectively removing at least one term that includes cross cluster effects and fitting at least one item-level correction model for the first set of items. Generating the second model may include fitting at least one item-level correction model for the second set of items. The at least one item-level correction model includes in-cluster features);
           evaluating, by the segmentation engine, each respective segmentation corresponding to each set of selected features, based on the one or more cluster-based metrics (para [0103], Demand predictor 648 evaluates the good item model(s) 644 and/or bad item model(s) 646 with data values relevant to a proposed promotion to generate one or more predicted demand values for the particular item. Example predicted demand equations, differentiated by good item models and bad item models, are provided in FIG. 9. Demand predictor 648 may calculate and store predicted demand values and/or transmit or otherwise provide them for use by another system, display, or further processing); and
           selecting, by the segmentation engine, a segmentation of the plurality of items based on the one or more cluster-based metrics (para 0011], The clustering analysis engine differentiates a first set of items of the plurality of items from a second set of items of the plurality of items based on the data. The first set of items has good data and the second set of items has bad data. Good data is indicated by a prediction accuracy metric of the good data being below a threshold. Bad data is indicated by the prediction accuracy metric of the bad data being above the threshold. The clustering analysis engine generates a first model for predicted demand levels of the first set of items. The first model excludes cross-cluster effects with the second set of items. The clustering analysis engine generates a second model for predicted demand levels of the second set of items. The second model includes a residual correction. The clustering analysis engine fits at least one cluster-level regression model to estimate model coefficients associated with the first model and the second model. The clustering analysis engine generates a predicted demand of a particular item of the plurality of items based on the at least one cluster-level regression model and at least one of the first model and the second model).
            Regarding to claim 6, Palinginis discloses the computer-implemented method for segmentation of claim 1, wherein: 
           the plurality of cluster-based machine learning models is selected from k-means, fuzzy c-means, Gaussian mixture model clustering; spectral clustering; hierarchical clustering, mean-shift, density-based spatial clustering of applications with noise (DBSCAN) and BFR algorithm (para [0054], all the SKUs may be clustered into different groups. Based on the SKU attributes (e.g., velocity: the sales last quarter per promo SKU, functionality, online classification index, color, brand, production cost) in the dataset, the system may choose any existing clustering method such as K-means, agglomerative clustering, or DBSCAN to create clusters. Alternatively, the system can even directly cluster the SKUs based solely on their attributes); and
            the metric is selected from at least one of Davies-Bouldin (DB) index, Dunn index and Silhouette coefficient (para [0045], An example system may use the following set of features in a model, although it should be noted that the model itself could be adapted to incorporate additional relevant features. Note that the index i may be used to denote a particular SKU and the index t to denote a period (e.g., a week)).
           Regarding to claim 7, Palinginis discloses the computer-implemented method for segmentation of claim 1, wherein the one or more external signals is selected from weather and financial data (para [0053], Seasonality.sub.t.sup.i: we use dummy variables to model the seasonality effect that the observed period t has to SKU i. Note that we can model the seasonality factors at the week level, month level, or even at the quarter level. For example, if we want to estimate the weekly seasonality effects, there would be 51 weekly dummies (we need to normalize for one of the weeks) in the model. The parameters Seasonality.sub.t.sup.i would then simply represent the week index of SKU i during period t. It is worth noting that in order to avoid overfitting, we can robustly choose to estimate seasonality effects either at the department level or at the class/cluster level for the hierarchical/decentralized approach respectively (i.e., all the items in the same department are assumed to share the same seasonality factors). In the hierarchical approach each “department” is consisted of several “classes”; and each class includes a number of “SKU”. In the decentralized approach, the “classes” are replaced by attribute-based “clusters”).
           Regarding to claim 22, Palinginis discloses the computer-implemented method of claim 1, further comprising: generating a new segmentation by amending at least one of the plurality of items and attributes (para [0013], the clustering analysis engine may generate the first model by selectively removing at least one term that includes cross cluster effects and fitting at least one item-level correction model for the first set of items. The clustering analysis engine may generate the second model by fitting at least one item-level correction model for the second set of items. The at least one item-level correction model may include in-cluster features).
           Regarding to claim 23, Palinginis discloses the computer-implemented method of claim 2, wherein amending the one or more segments within the segmentation comprises at least one of: any combination of splitting one or more segments; any combination of merging one or more segments; creating one or more segments; deleting one or more segments; adding one or more pairwise item constraints; removing one or more pairwise item constraints; assigning an item to a segment; and removing an item from a segment (para [0009], generating the first model may comprises using a decentralized model to calculate prediction accuracy metric values for the plurality of items at item-level. Fitting at least one cluster-level regression model may comprises selectively removing at least one term that includes cross cluster effects. Generating the second model may include fitting at least one item-level correction model for the second set of items, wherein the at least one item-level correction model includes in-cluster features). 
           Regarding to claims 8, 10-11, 13-14, and 24-25, Palinginis discloses a system comprising:
           a processor; and
           a memory storing instructions (figures 6-7 and para [0097], Clustering analysis engine 640 includes computer logic executable by the processor 604 to parse data and perform the clustering and analysis operations described herein, for example. Cluster analysis engine 640 may include computer modeling software and/or hardware for selecting and processing one or more blended models for regression-based cluster analysis. Clustering analysis engine 640 may store and/or provide access to a sales data source 650) that, when executed by the processor, configure the apparatus to perform the method found in claims 1, 3-4, 6-7, and 22-23 above, therefore, are rejected by the same rationale.
           Claims 15, 17-18, 20-21, and 26-27 are written in computer readable medium and contain the same limitations found in claims 1, 3-4, 6-7, and 22-23 above, therefore, are rejected by the same rationale.
           


                                        Response to Arguments/Amendment
5.      Applicant's arguments with respect to claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-27 have been fully considered but are moot in view of new ground of rejection.

            I. Claim Rejections - 35 USC § 101
             Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-27 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claims do not recite a mental process because the claims, under its broadest reasonable interpretation, do not cover performance in the mind. For example, the claims recite the features of “training, by the segmentation engine, each respective segmentation based a plurality of cluster-based machine learning models on the set of the engineered features; amending, by a user via the visual interface, one or more segments within the segmentation; wherein amending comprises: retraining the plurality of the plurality of cluster-based machine learning models”, that cannot be practically applied in the mind.  Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept, commercial or legal interactions, or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.
          According, the 101 rejection has been withdrawn.
 
         II. Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of 103 rejection described above.


          
                                                            Conclusion
6.        Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-27 are rejected.
7.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Talagala et al. (US 2019/0108417) disclose an apparatus includes an objective module configured to receive an objective to be analyzed using machine learning.             

8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
October 6, 2022